UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6997


JOHN T. HARDEE,

                    Plaintiff - Appellant,

             v.

CITY OF NORFOLK; NORFOLK CITY JAIL; NORFOLK SHERIFF’S OFFICE;
OFFICE OF THE NORFOLK COMMONWEALTH’S ATTORNEY; JOSEPH
BARON, Norfolk Sheriff; GREGORY D. UNDERWOOD, Commonwealth’s
Attorney; JILL C. HARRIS, Deputy Commonwealth’s Attorney; MARY E.
BUTTON, Assistant Commonwealth’s Attorney; ASHA S. PANDYA, Senior
Assistant Commonwealth’s Attorney,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:20-cv-00558-MHL-EWH)


Submitted: October 28, 2021                                 Decided: November 18, 2021


Before NIEMEYER and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John T. Hardee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John T. Hardee appeals the district court’s order dismissing his 42 U.S.C. § 1983

complaint under 28 U.S.C. § 1915(e)(2)(B). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Hardee v. City of Norfolk, No. 3:20-cv-00558-MHL-EWH (E.D. Va. June 17, 2021). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                          AFFIRMED




                                          2